Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 17, 33 and 49 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,609,713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,609,713
Instant Application 16/833,845
Claim 1: 
A method performed by a user equipment (UE), comprising: 

receiving, at the UE, an indication of a time domain resource allocation table to use for one 
or more Physical Downlink Shared Channel (PDSCH) transmissions, wherein the UE 
is not in a Radio Resource Control (RRC) connected mode when the UE is 
receiving the indication




determining, based on the received indication, the time domain resource allocation table to use for the one or more PDSCH transmissions
Claims 1, 17, 33 and 49
A method performed by a user equipment (UE), comprising: 

receiving, at the UE, broadcasted system information including an indication of a time domain resource allocation configuration to use for one or more Physical Downlink Shared Channel (PDSCH) transmissions, wherein the broadcasted system information is received when the UE is in one of an Inactive or an Idle mode and wherein the time domain resource allocation configuration is defined for PDSCH transmissions before Radio Resource Control (RRC) connection

determining, based on the received indication, the time domain resource allocation configuration to use for the one or more PDSCH transmissions.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 5, 7, 11-12, 15, 17, 21, 23, 27-28, 33, 37, 39, 43-44, 47, 49, 53, 55, and 59-60 is/are rejected is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2018/0317250 to Yi et al. (hereinafter Yi) in view of CN 10964499 to Kim et al. (hereinafter Kim)

 	As to claims 1, 17, 33 and 49, Yi discloses a method performed by a user equipment (UE), comprising: 
 	receiving, at the UE, broadcasted system information including an indication of a time domain resource allocation configuration to use for one or more Physical Downlink Shared Channel (PDSCH) transmissions (Yi; [0052] discloses UE receiving configuration of the bandwidth for short TTI PDSCH may be cell-specific such that it may be forwarded/broadcasted in a system information. Here configuration of the bandwidth for short TTI PDSCH may be cell-specific corresponds to a cell-specific time domain resource allocation configuration); and 
 	 	determining, based on the received indication, the time domain resource allocation
configuration to use for the one or more PDSCH transmissions. (Yi; [0052]-[0053] discloses UE receiving configuration of the bandwidth for short TTI PDSCH may be cell-specific such that it may be forwarded/broadcasted in a system information means UE determine the bandwidth (=resource allocation)  for PDSCH transmission)
 	Yi discloses a UE, receiving broadcast system information. Yi fails to discloses the UE receives broadcast information when the UE is in idle mode. However, Kim discloses
 	wherein the broadcasted system information is received when the UE is in one of an Inactive or an Idle mode and wherein the time domain resource allocation configuration is defined for PDSCH transmissions before Radio Resource Control (RRC) connection (Kim; page 28, second paragraph discloses of receiving broadcast system information that includes scheduling information or resource allocation  for PDSCH wherein the scheduling information includes radio resource allocation, transmission period etc. Page 32, first paragraph, third paragraph discloses UE receives system information (i.e broadcast system information) when the UE is in idle mode or inactive mode wherein the received system information includes scheduling information or resource allocation means scheduling information or resource allocation (=time domain resource allocation configuration for PDSCH transmission) is defined before radio resource connection)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order use the limited resources in an effective way and receive the resource allocation when the UE is in idle mode.    

	As to claims 5, 21, 37 and 53 the rejection of claim 1 as listed above is incorporated herein. In addition, Yi-Kim discloses wherein the received indication comprises a PDSCH time resource allocation parameter (Kim; page 28, first paragraph discloses SI-RNTI corresponding to PDSCH time resource allocation parameter) 

	As to claims 7, 23, 39 and 55 the rejection of claim 1 as listed above is incorporated herein. In addition, Yi-Kim discloses wherein the received indication comprises a Control Resource Set (CORESET) configuration (Yi; [0053] discloses DCI format (=CORSET)))

	As to claims 11, 27, 43 and 59 the rejection of claim 1 as listed above is incorporated herein. In addition Yi-Kim discloses wherein the cell-specific time domain resource allocation configuration to use for the one or more PDSCH transmissions is one of a plurality of time domain resource allocation configurations (Yi; [0052]-[0053]).

	As to claims 12, 28, 44 and 60 the rejection of claim 11 as listed above is incorporated herein. In addition Yi-Kim discloses wherein the plurality of time domain resource allocation configurations comprises a plurality of different default time domain resource allocation configurations defined for PDSCH transmissions before RRC connection (Yi; [0052]-[0053]).

	As to claims 15 and 47 the rejection of claim 1 as listed above is incorporated herein. In addition Yi-Kim discloses further comprising determining a time resource allocation for the one or more PDSCH transmissions using the determined cell-specific time domain resource allocation configuration (Yi; [0052]-[0053]).

4.	Claims 4, 20, 36 and 52 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2018/0317250 to Yi et al. (hereinafter Yi) in view of CN 10964499 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2012/0282889 to Tanaka et al. (hereinafter Tanaka)
	
 	As to claims 4, 20, 36 and 52, Yi-Kim discloses of sending broadcast information, but fails to disclose of including SIB type 1. However, Tanaka discloses 
 	wherein the broadcasted system information comprises a System Information Block Type 1 (SIB1) (Tanaka; [0219]; [0692] discloses PBCH includes SIB 1)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings because the receiving node can decide based on the received information and thus provide a QoS. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478